          Case 20-35562 Document 223 Filed in TXSB on 11/23/20 Page 1 of 1


                                   United States Courts
                     Southern
UNITED STATES DISTRICT COURT  District of Texas                       SOUTHERN DISTRICT OF TEXAS
                                          &/>ED
                                          11/20/2020
                   Motion and Order for Admission Pro Hac Vice
                              David J. Bradley, Clerk of Court

      Division          Houston                                Case Number                20-35562

                    IN RE: GULFPORT ENERGY CORPORATION, DEBTOR


                                                      versus




           Lawyer’s Name                  Scott R. Farris
                Firm                      6500 N. Grand Blvd., #172
                Street                    Oklahoma City, OK 73116
          City & Zip Code                 Tel. (405)205-6726
         Telephone & Email                Fax (405)262-3661
      Licensed: State & Number            farrislawfirm@gmail.com
       Federal Bar & Number               Oklahoma Bar Association #17224



 Name of party applicant seeks to                          N.V. Shires and Roger Beavers
 appear for:


                                                                                  ✔
 Has applicant been sanctioned by any bar association or court? Yes _______ No ________

 On a separate sheet for each sanction, please supply the full particulars.


 Dated:      11/20/2020         Signed:                              Scott R. Farris



 The state bar reports that the applicant’s status is:            Active


 Dated:           11/23/2020 Clerk’s signature            S| M. Mapps



               Order
                                                      This lawyer is admitted pro hac vice.

Dated:
                                                               United States District Judge
